Citation Nr: 0409549	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to April 1968 and 
from September 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has currently diagnosed disabilities of diabetes 
mellitus and coronary artery disease (CAD).

2.  There are no entries in the service medical records (SMRs) for 
complaints, findings, or treatment for, diabetes mellitus or CAD.

3.  There is no record of treatment for either diabetes mellitus 
or CAD within one year of the veteran's discharge from active 
service.

4.  There is no record of the veteran having served in Vietnam, 
nor is there any evidence of the veteran otherwise having been 
exposed to herbicides during his active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated during 
active military service nor may it be presumed to have been 
incurred therein, to include as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).

2.  CAD was not incurred in or aggravated during active military 
service nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held that 
the notice and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), should be provided to a claimant prior to any adjudication 
of the claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The VCAA imposes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, as well as a duty to notify the claimant what 
information and evidence, if any, the claimant is to provide, what 
evidence VA will attempt to obtain, and for the claimant to submit 
any information or evidence in his or her possession.  38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant with 
obtaining the evidence necessary to substantiate the claim.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

In letters dated in March 2002 and June 2002 (letters), the RO 
provided the veteran notice of the provisions of the VCAA and VA's 
obligations thereunder, to include the duty to assist him with the 
development of his claim and how VA would meet that duty.  The 
letter informed the veteran what evidence was needed to support 
his claim for service connection.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran that 
the RO would obtain any private treatment records identified by 
the veteran on the provided VA Forms 21-4142, provided the veteran 
complete, sign, and return the forms.  Thus, the RO informed the 
veteran that the RO would obtain all identified records, unless he 
opted to do so himself.  The June 2002 letter also informed the 
veteran of the private treatment record received to that date.

The Board finds that the letter meets the notice requirements of 
the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 
3.159(b)(1) (2003); Opinion Of The General Counsel 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained the private 
treatment records identified by the veteran and arranged for a 
medical examination.  All records obtained or generated have been 
associated with the claim file.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which either desires developed in support of the 
claim.  Therefore, the Board finds the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. § 3.159(c) (2003).  Finally, while he has 
not been specifically told to submit "all evidence he has", it 
appears that he has.  There is no indication that any additional 
notice or development will reveal any other pertinent records.

Factual background.

The veteran filed his claim in January 2002.  An August 2002 
rating decision denied the claim.  The denial was continued in 
rating decisions of October 2002 and November 2002.

In a private report dated in November 2001, and received by the RO 
in January 2002, A.J.G., MD, relates that the veteran has CAD 
status post-coronary artery bypass surgery and not well controlled 
diabetes mellitus.  Dr. G did not render an opinion or other 
information as concerns any relationship with the veteran's 
disabilities and his military service.

In a statement dated in August 2002, the veteran relates that he 
was exposed to Agent Orange during his active service in the Air 
Force and while performing his reserve duties with the Army.  He 
claims that, while assigned to Homestead Air Force Base (AFB), 
Florida, he made trips into Vietnam while in a temporary duty 
status and while performing duty of data  processing, that is 
performing tests and maintenance recording.  He claims to have 
worked around and with equipment and materials which had been 
exposed to Agent Orange.  The veteran recounts working around 
exposed equipment during his reserve tours at Oakdale, 
Pennsylvania, Ft. A.P. Hill, Virginia, Ft. Lee, Virginia, San 
Antonio, Texas, and in Germany.

The veteran's Air Force personnel record does not show him as 
having served outside the continental United States.  It shows he 
served his entire Air Force service at Homestead AFB.  Further, 
his personnel record reflects his Air Force specialty as an 
administrative specialist.  While the personnel record does 
reflect the veteran's assignment as chief clerk, data automation 
branch, there is no notation that the veteran was on flying 
status.  All of his functions were performed while assigned to the 
19th Combat Support Group.  There is no entry in his personnel 
records which reflects that he was assigned to a medical element 
during his Air Force service.

A September 1986 Report of Physical Examination for entry into the 
Air Force Reserve reflects the veteran's heart and endocrine 
system were rated as normal.  A January 1987 Allegheny General 
Hospital, Pittsburgh, Pennsylvania, Exercise Test Report reflects 
the veteran as having rendered excellent exercise performance, and 
he showed a normal response to maximal exercise.  No ectopics or 
arrhythmias were noted during or after exercise.  In a July 1987 
Report of Medical History, the veteran denied any history of 
diabetes.  A July 1987 Air Force Form 104, Medical Recommendation 
For Flying or Special Operation Duty, reflects the veteran's 
initial clearance as medically qualified for flying duty as an 
aeromedical evacuation technician.  A July 1987 entry in the SMRs 
reflects his qualification for flying duty with glasses.

The veteran's summary of points earned towards retirement reflects 
that the last year he performed credible service towards 
retirement was the period between April 1986 and August 1986, 
although he appears to have earned points in 1989.

In September 2000 the veteran was diagnosed at Monongahela Valley 
Hospital as having experienced an acute inferior myocardial 
infarction.  The Board notes no record in the claim file as to an 
approximate date his diabetes mellitus was diagnosed.

The August 2002 VA medical examination report reflects the 
veteran's diagnoses of diabetes mellitus and CAD.  The report does 
not reflect an opinion as to any nexus between the veteran's 
disabilities and his active service.

Analysis.

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Present disability resulting from disease or 
injury in service is required to establish entitlement to service 
connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  
To establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence), and of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection 
may be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) (2003).  Further, 
certain chronic diseases may be presumed to be service connected 
if they manifest to a degree of 10 percent or more within one year 
of discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2003).  When making a determination of service connection, VA 
must administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  38 C.F.R. 
§ 3.303(a) (2003).

The veteran claims service connection for diabetes mellitus based 
on his presumed exposure to herbicides during claimed service in 
Vietnam.  Applicable criteria provide that a veteran who, during 
active military, naval, or air service, served in Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any such 
agent during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) and the 
"Veterans Education and Benefits Expansion Act of 2001," Pub L. 
No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 (2003); 38 C.F.R. § 3.307(d) (2003) are also satisfied: 
chloracne or other acneform diseases consistent with chloracne, 
Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphonic leukemia.  38 C.F.R. § 
3.309(e) (2003) (emphasis added); 68 Fed. Reg. 27630-27641 (May 
20, 2003).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 
Fed. Reg. 59, 232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not precluded 
from establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is 
not the sole method by which an applicant may show causation, and 
thereby establish service connection.

As concerns the veteran's claim that he was exposed to Agent 
Orange via flights into Vietnam while in a temporary duty status, 
there is no objective evidence to support his claim.  The 
veteran's military record verifies his claim that he worked in 
data automation, but it does not reflect that he performed that 
function while in a flight status.  There is no record of the 
veteran being on flying status until 1987, which is well after his 
Air Force service ended in 1968 and the end of the U.S. 
involvement in Vietnam.  Further, the veteran's military record 
does not reflect that he ever performed any duty in Vietnam.

The veteran also claims he was exposed to Agent Orange while 
serving in the continental U.S. by having to work around equipment 
which had been exposed to Agent Orange.  There is no objective 
evidence to support these claims.  There are no entries in the 
veteran's SMRs which relate to diabetes mellitus, and there is no 
record of treatment for diabetes mellitus within one year of the 
veteran's discharge from active service or during any of his 
reserve active duty.

Although the veteran is entitled to the benefit of the doubt when 
the evidence is in approximate balance, for and against the claim, 
the benefit-of-the-doubt doctrine is inapplicable where, as here, 
the evidence preponderates against the claim of entitlement to 
service connection for diabetes mellitus due both to presumed to 
in-service exposure to Agent Orange or direct evidence of exposure 
to Agent Orange, or on a direct basis.  38 C.F.R. § 3.102 (2003); 
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As concerns the veteran's claim for CAD, his SMRs show him to have 
had excellent cardiovascular health.  The medical evidence of 
record shows that there is no record of a heart disorder until 
2000.  Therefore, the evidence preponderates against the granting 
of service connection for CAD.  38 C.F.R. §§ 3.102, 3.303 (2003).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for CAD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



